Citation Nr: 0405232	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action.  The veteran 
perfected his appeal in April 2003.


REMAND

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.

The veteran is seeking service connection for a bilateral 
ankle disability, which he contends was incurred during his 
active duty for training in the Army.  In connection with 
this claim, a statement from a private treating professional 
dated in September 2001 was received by the RO.  This 
included the veteran's report of a  history of ankle 
fractures and repeated ankle sprains, with feet and ankle 
problems "off and on" since he was in the military.  
Current assessment revealed the presence of increased laxity 
of the talocural joint bilaterally.  

Unfortunately, the RO was unable to obtain any service 
medical records following attempts to obtain them from the 
National Personnel Records Center, the state Adjutant 
General's Office in the state in which the veteran's reserve 
unit was located, or from the reserve unit itself.  In June 
2002, however, the veteran submitted a photocopy of a single 
page of a service medical record dated in December 1989.  
This document appears to describe a pre-service existence of 
left ankle and right fibula impairment, with continued 
problems occurring during the veteran's active duty for 
training.  It also appears that the veteran may have been 
discharged from the reserves due to these problems.  

In light of the foregoing facts, the Board believes 
additional development in this case is needed prior to 
entering a final decision.  Specifically, an attempt should 
be made to obtain the veteran's service personnel records, 
which the RO apparently was advised were available.  
Similarly, a search should be made of any retired hospital 
records (Podiatry Clinic) that may be available from the Fort 
Leonard Wood, Army Hospital for the period of time the 
veteran served on that post.  Lastly, the veteran should be 
asked to provide authorization to obtain records of his 
medical care from the period of time prior to his military 
service.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  Obtain the veteran's service personnel records, 
and request from the appropriate source (presumably 
the National Records Center) any available hospital 
clinical records (Podiatry Clinic) as may have been 
generated during the veteran's treatment at this 
clinic of the Fort Leonard Wood Army Hospital 
during the period from August 1989 to December 
1989.  Likewise, if necessary, complete the 
development of the evidence with regard to missing 
service medical records in accordance with the 
provisions of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, and 4.29.  
Advise the veteran that he may submit alternative 
evidentiary materials including statements from 
service medical personnel, "buddy" statements, 
employment physical examinations, insurance 
examinations, pharmacy prescription records, 
letters written during service, etc.  All logical 
follow-up in this regard should be pursued and 
documented in the claims file.

2.  Ask the veteran to provide a list of the names 
and addresses of all medical care facilities from 
whom he received treatment prior to August 1989.  
After obtaining the necessary authorizations, 
obtain records from each health care provider he 
identifies. 

3.  After reviewing the evidence obtained as a 
result of the actions taken above, conduct any 
logical follow-up including scheduling an 
examination of the veteran to ascertain the nature 
of any current relevant disability, and to obtain 
an opinion as to the time of onset of any such 
disability, and whether it may have been aggravated 
by service.  

4.  Review the claims file and ensure that all 
notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 C.F.R. 
§ 3.159.

5.  Thereafter, readjudicate the claim.  If it 
remains denied, provide the veteran and his 
representative with a supplemental statement of the 
case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a discussion of all 
pertinent regulations and summary of the evidence 
(including all records associated with the claims 
file following issuance of the last statement of 
the case in March 2003).  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


